Citation Nr: 0739537	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision that, 
in part, denied service connection for bilateral hearing 
loss.  The veteran timely appealed.

In October 2006, the Board remanded the matter for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran contends that he currently suffers from bilateral 
hearing loss due to in-service acoustic trauma during combat 
service in Vietnam.  His DD-214 reflects that he served as a 
rifleman in the Marines, and that his awards include the 
Combat Action Ribbon.

Here, the claims file includes no records that specifically 
document any in-service hearing loss.  The report of a 
separation evaluation in January 1970 reveals that the 
veteran's hearing was "15" for whispered voice.  However, 
the absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability-i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385-and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

Audiological test results in December 2002 and in March 2007 
include findings that the veteran has a current left ear 
hearing loss disability for VA purposes.  However, neither 
examiner has offered an opinion as to the etiology of that 
condition, nor does the record otherwise contain such an 
opinion.  The December 2002 examiner had noted inconsistent 
responses; the March 2007 examiner had recommended evaluation 
by an ear, nose, and throat specialist.

Under these circumstances, and given the likelihood that the 
veteran had significant in-service noise exposure associated 
with his combat service in Vietnam, the Board finds that 
another examination is needed to determine whether the 
veteran has a current hearing loss disability of either ear 
that either had its onset during service or is related to his 
active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for a 
hearing loss disability of either ear 
since March 2007.  After securing the 
necessary release(s), obtain these 
records.

2.  Afford the veteran a VA examination 
by an otolaryngologist (ear, nose and 
throat specialist) to identify all 
current disability underlying the 
veteran's current complaints of hearing 
loss; and to obtain information as to the 
current nature and likely etiology of any 
current hearing loss of either ear.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., has an auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 40 decibels 
or greater; or an auditory threshold for 
at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 
26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such hearing loss 
disability of either ear either had its 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
in-service noise exposure during combat. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
that includes citation to all additional 
legal authority considered, before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



